—Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Demarest, J.), rendered June 26, 2000, convicting him of murder in the second degree and attempted assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court’s Sandoval ruling was a provident exercise of discretion (see People v Sandoval, 34 NY2d 371; People v Bennette, 56 NY2d 142; People v Thompson, 202 AD2d 454).
The defendant’s remaining contention is unpreserved for appellate review. Ritter, J.P., Goldstein, Luciano and Schmidt, JJ., concur.